Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

Glass teaches a method of detecting documents segments that are similar with each other and for classifying document segments based on their respective similarities (see [0195]).  Document portions are tokenized and the stored in a database for comparison with other document tokens (see [0240] “Each finger represents a partial document content feature that has been extracted according to one or more document parsing rules”, [0247], fingers are “strings of characters representing portions” of associated document/message, and where fingers represents sub-string tokens, [0275] – [0277], “Certain document metadata is extracted from each message during the handprinting process” including “A finger count is derived and is useful for comparing the number of fingers in one message to the number of fingers in another message” where finger count represents count for each sub-string associated with handprint that is stored in unclassified documents are automatically processed by first removing insignificant content, according to a content significance rule set”, [0269] “‘Noise fingers’ represent content chunks within messages containing insignificant character sequences or subsequences” and where “insignificant or obfuscating content may be removed by an automated document noise stripping process”, [0295] – [0296] “Noise stripping”, [0320], [0391], fingerprints identifying noise stored in database table for processing messages, examiner fingerprints database table to remove insignificant content represents discarding tokens not present in lookup table).

Lecerf teaches a method of extracting text sequences from a document and identifying patterns from the analyzed text sequences (see [0017]).  A feature extractor is trained to identify frequent patterns among many different patterns analyzed and to filter out non-relevant and redundant patterns encountered (see [0019]).

The prior art of record, alone or in combination with each other, does not expressly disclose a computer system, comprising: a processor; and a non-transitory computer-readable medium having stored thereon instructions that are executable by the processor to cause the computer system to perform operations comprising: accessing web click stream data, the web click stream data 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169